Case 5:19-mj-00548-STE Document1 Filed 10/09/49 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
Plaintiff,
V. ) Case No.: 19-MJ — | RSE
HYERIM KANG, Violation: 18 U.S.C., § 113(a)(4)
Defendant. :

INFORMATION

The United States Attorney charges:
Count 1

On or about September 21, 2019, in the Western District of Oklahoma at Fort Sill

Military Reservation, at or near 2057 N. Evans Road,

the defendant, did assault “D.J.” by striking, beating, and wounding him.
All in violation of Title 18, United States Code, Section 1 13(a)(4).

Dated this 9" day of October 2019.

TIMOTHY J. DOWNING
United States Attorney

\\wotee

XAJREBECCA S. ASHBY
Special Assistant U.S. Attorney
Office of the Staff Judge Advocate
Fort Sill, Oklahoma 73503
Tel.: (580) 442-3900

 
